          Case 1:20-cv-09886-LLS Document 10 Filed 03/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ELVIN GENAO,

                                 Plaintiff,

                     -against-                                1:20-CV-9886 (LLS)

 POLICE SERVICE AREA 6; FEDERAL                               CIVIL JUDGMENT
 BUREAU OF INVESTIGATIONS,

                                 Defendants.

       Pursuant to the order issued March 11, 2021, dismissing this action without prejudice,

       IT IS ORDERED, ADJUDGED, AND DECREED that under the June 5, 2019 order in

Genao v. Saint Pauls Church, ECF 1:19-CV-2704, 6, this action is dismissed without prejudice.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    March 11, 2021
           New York, New York

                                                              Louis L. Stanton
                                                                 U.S.D.J.
